Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1;
Recognition unit 
Comparison unit 
Assistance unit 
Determination unit 
Estimation unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
The Recognition unit, Comparison unit, Assistance unit, Determination unit, and Estimation unit are interpreted to be part of an assistance ECU, element 10, as depicted in Fig 1, and thus refers to programs from a CPI, ROM, RAM, CAN, communication circuit, and the like (paragraph 0024).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the number of road lanes” and “the number of lightings”. These terms lack sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20150210312A1), and further in view of Mukai (US20200074851A1).
Regarding claim 1, Stein teaches;
A driving assistance apparatus that assists driving of a vehicle that is traveling toward an arrow type traffic signal (taught as a system determining that an arrow is associated with a traffic lamp fixture, paragraph 0313), comprising: 
5a recognition unit (taught as an image processor, element 190) configured to recognize a lighting and a progressing-permitted direction of the arrow type traffic signal (taught as determining that an arrow is associated with a traffic lamp that regulates the lane travel, paragraph 0313) based on a result of detection performed by an external sensor that detects information on an external environment of the vehicle (taught as using the image processor, which analyzes information from image capture devices, elements 122-126, paragraph 0313); 
a comparison unit configured to compare the 10progressing-permitted direction recognized by the recognition unit with a scheduled progressing direction of the vehicle (taught as the system, element 100, determining whether a lane in which the vehicle is located is authorized to proceed in the direction indicated by the status of the traffic light, paragraph 0318); 
an assistance unit configured to perform a driving assistance based on a result of comparison performed by the comparison unit (taught as providing warnings and notifications via a speaker or display regarding the status of the traffic light, paragraph 0277): 
a determination unit configured to determine a travel state of a 15surrounding vehicle of the vehicle based on a result of detection performed by the external sensor (taught as detecting the presence of other obstacles and vehicle, paragraph 0317): and 
However, Stein does not explicitly teach;
an estimation unit configured to estimate the progressing-permitted direction of the arrow type traffic signal based on a result of determination performed by the determination unit, 
20wherein the comparison unit is configured to compare the progressing-permitted direction estimated by the estimation unit and the scheduled progressing direction of the vehicle, when the lighting of the arrow type traffic signal is recognized by the recognition unit and the progressing-permitted direction is not recognized.  
Mukai teaches; an estimation unit configured to estimate the progressing-permitted direction of the arrow type traffic signal based on a result of determination performed by the determination unit (taught as an estimating unit, element 60, estimating the traffic signal based on the traffic participants, paragraph 0058),
20wherein the comparison unit is configured to compare the progressing-permitted direction estimated by the estimation unit and the scheduled progressing direction of the vehicle, when the lighting of the arrow type traffic signal is recognized by the recognition unit and the progressing-permitted direction is not recognized (taught as comparing the recognized signal [referring to detecting color/status of the detected traffic light, paragraph 0056] and the estimated signal, such that the results do not match paragraph 0059).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic signal estimation as taught by Mukai in the system taught by Stein in order to improve reactions upon potential errors or failures to identify correct traffic signals. As suggested by Mukai, misidentification of a traffic signal can occur in cases with image capturing devices, and thus there is a desire to perform appropriate response (paragraph 0003).

Regarding claim 2, Stein as modified by Mukai teaches;
The driving assistance apparatus according to claim 1 (see claim 1 rejection). Stein further teaches;27FP 1 9-0955-OOUS-TYT wherein the estimation unit is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the number of road lanes on a road on which the vehicle travels (taught as analyzing the number of lanes to analyze geometry of junction, paragraph 0156, and further using road shape descriptions to determine traffic light presence, paragraph 0239), and the number of lightings of the arrow type traffic signal (taught as analyzing the number of lights estimated to appear in analyzing junction geometry, paragraph 0157).
However, Stein does not explicitly teach; wherein the estimation unit is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the travel state 5of the surrounding vehicle.
 Mukai teaches; wherein the estimation unit is configured to estimate the progressing-permitted direction of the arrow type traffic signal based on the travel state 5of the surrounding vehicle (taught as recognizing nearby lane information with the traffic participants, paragraph 0057, and further basing decisions on other lanes in the same or opposite progression direction, paragraph 0006, detecting traffic participants, such as based on the movement of other vehicles, S23 Fig 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic signal estimation as taught by Mukai in the system taught by Stein in order to improve reactions upon potential errors or failures to identify correct traffic signals. As suggested by Mukai, misidentification of a traffic signal can occur in cases with image capturing devices, and thus there is a desire to perform appropriate response (paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150186734A1, for further traffic arrow detection.
US10789491B1, for further traffic light detection and recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662